     Case 4:14-cr-00575 Document 69 Filed on 04/30/20 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §       CRIMINAL ACTION H-14-575-1
                                           §
CHERYL REED JOHNSON                        §

                                       ORDER

       Pending before the Court is defendant Johnson’s pro se “Motion for Compassionate

Release in Light of COVID-19.” (Docket Entry No. 66.) Defendant asks the Court to grant

an emergency reduction in her sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release her

from the Carswell FMC. She argues that she is a vulnerable inmate at risk for contracting

COVID-19 due to her chronic asthma. The Government has filed a response opposing

defendant’s motion. (Docket Entry No. 67.)

       Johnson is a 42-year-old federal prisoner serving a 151-month sentence in the Bureau

of Prisons (“BOP”). She is currently housed at the Carswell Federal Medical Center

(“Carswell”) located in Fort Worth, Texas. Public online records show that her anticipated

release date is October 20, 2024. See https://www.bop.gov/inmateloc/.

       Federal prisoners seeking “compassionate release” must exhaust their request through

BOP procedures prior to seeking relief from the courts. 18 U.S.C. § 3582(c)(1)(A). Under

the statutory provisions of section 3582(c)(1)(A), this Court may not consider the substantive

merits of defendant’s motion until she has either exhausted all administrative rights to appeal

the BOP’s decision not to bring a motion for compassionate release on her behalf, or 30 days
     Case 4:14-cr-00575 Document 69 Filed on 04/30/20 in TXSD Page 2 of 3




have lapsed from the date she made such a request to the Carswell warden. Defendant

acknowledges that she has not exhausted her request through the BOP and asks the Court to

waive exhaustion.     However, the statute sets forth no exceptions to the exhaustion

requirement, nor has the Supreme Court or Fifth Circuit Court of Appeals carved out any

exceptions. To date, only one federal appellate court has considered the matter directly, and

it held that exhaustion is mandatory. See United States v. Raia, 954 F.3d 594, 596, 2020 WL

16479221, *2 (3d Cir. Apr. 2, 2020).

       The Court is mindful of the problems and concerns caused by the COVID-19

pandemic for prisoners and prisons alike. Nevertheless, defendant’s motion raises no

exigencies that might otherwise favor waiver of exhaustion. She relays no health issues other

than chronic asthma and reports no actual deterioration in her health. She does not argue or

show that the BOP’s written policies and plans for fighting the pandemic are inadequate, and

online BOP public records reveal that only two inmates at Carswell (out of a total population

of 1647 prisoners) have tested positive for COVID-19 as of April 26, 2020. No COVID-19

deaths have been reported at Carswell.1 Defendant shows no “extraordinary and compelling

reasons” at this time for a reduction in her sentence and release from BOP that “[would be]

consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i).


       1
         The BOP’s plans and the number of positive cases per facility are maintained at
https://www.bop.gov/coronavirus/. Prisoner population counts for Carswell FMC are maintained at
https://www.bop.gov/locations/institutions/crw/.

                                              2
     Case 4:14-cr-00575 Document 69 Filed on 04/30/20 in TXSD Page 3 of 3




      The Court declines defendant’s request for an adjudication of her motion on the merits

prior to exhaustion. Defendant’s motion (Docket Entry No. 66) is DISMISSED WITHOUT

PREJUDICE FOR WANT OF JURISDICTION predicated on failure to exhaust.

      Signed at Houston, Texas on April 30, 2020.



                                                        Gray H. Miller
                                                Senior United States District Judge




                                            3
